Citation Nr: 0923390	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-17 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
Specifically, it is determined that the appellant has not 
been furnished with notice in compliance with the provisions 
of 38 U.S.C.A. §§ 5103 and 5103A and the guidance set forth 
in Hupp v. Nicholson, 21 Vet App. 342 (2007).  On remand, 
notice should be sent that includes (1) a statement of the 
conditions for which the Veteran was service connected at the 
time of his or death; (2) an explanation of the evidence and 
information required to substantiate a Dependency and 
Indemnity Compensation (DIC) claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  

The evidence of record indicates that the Veteran was 
service-connected for several disabilities at the time of 
death, including residuals of a gunshot wound to the 
abdomen/theigh, muscle group XIX; spondylolisthesis of the 
lumbar spine; left lateral femoral cutaneous neuropathy; 
residuals of a gunshot wound to the left forearm; and 
laceration scars, scalp and face.  In this regard, the 
Veteran's death certificate shows that he died of 
cardiopulmonary failure, due to lung cancer on October [redacted], 
2005.  Subsequent to the Veteran's death, the 
physician/coroner amended the Veteran's death certificate in 
section 112, other significant conditions contributing to 
death but not resulting in the underlying cause, to include:  
S/P gunshot wound of the left lower abdomen 06/26/1951, due 
to small arms fire while in service, with multiple 
perforations of the ileum, lessening the Veteran's life by at 
least one day.    

In order to facilitate its decision in this case, it is the 
judgment of the Board that the file should be reviewed by a 
VA physician and an opinion should be obtained as to whether 
any service-connected disability, in particular, the gunshot 
wound to the abdomen/thigh contributed materially or 
substantially to the Veteran's death.  See 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant corrective 
notice that complies with the provisions 
of 38 U.S.C.A. § 5103 and § 5103A and Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The letter should include (1) a statement 
of the conditions for which the Veteran 
was service-connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the cause of death claim based on the 
Veteran's previously service-connected 
conditions, and (3) an explanation of the 
evidence and information required to 
substantiate the cause of death claim 
based on a condition not yet service 
connected.  .

2.  After completion of the foregoing, 
forward the Veteran's claims file to an 
appropriate VA physician for review to 
obtain an opinion as to whether the cause 
of the Veteran's death is attributable to 
service.  The physician is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the Veteran's 
service-connected residuals of a gunshot 
wound to the abdomen/thigh, muscle group 
XIX; spondylolisthesis of the lumbar 
spine; left lateral femoral cutaneous 
neuropathy; residuals of a gunshot wound 
to the left forearm; and/or laceration 
scars, scalp and face contributed 
materially or substantially to the 
Veteran's death or had a material 
influence in accelerating the Veteran's 
death.  In providing the opinion, the 
examiner should comment on the amended 
death certificate.

Complete rationale for any opinion 
expressed must be provided.

3.  Thereafter, readjudicate the claim.  
If any benefits sought on appeal remain 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




